Citation Nr: 1540302	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for partially conjoined right-sided L5 and S1 nerve roots and degenerative disc disease of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a low back disability. 

The Veteran and his friend testified before the undersigned at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in July 2014, when it was remanded for additional development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's low back disorder had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 4.14 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in January 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant and available post-service treatment records identified by the Veteran have also been obtained.  

The Board acknowledges that some of the Veteran's VA medical records from November 1970 to December 1971 are unavailable.  In May 2009, the RO requested the Veteran's VA medical records from the VA Pacific Island Health Care System.  A negative response was received.  The Veteran was informed of the unavailability of his medical records in a letter dated in July 2009.  Thereafter, in July 2009, the RO issued a formal finding that the requested medical records were unavailable.

The Veteran was afforded a VA examination in February 2014.  Pursuant to the Boards 2014 remand directives, an addendum opinion was obtained in June 2015.  The February 2014 VA examination and June 2015 addendum opinion are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, a supplemental statement of the case was issued in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the June 2014 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issues before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2015).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Such a disease, by its very nature, preexists a claimant's military service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his lumbar spine disability is due to military service.  

Service treatment records are negative for complaints of, treatment for or a diagnosis of a low back disability.  However, in the claimant's November 1969 report of medical history at separation from military service, he reported a history of leg cramps, back trouble and foot trouble.  The accompanying separation examination revealed a normal spine.

Post-service, private treatment records first demonstrate complaints of low back pain in December 1993.  At that time, the Veteran reported back pain, with numbness radiating into the right lower extremity.  An MRI revealed partially conjoined right-sided L5 and S1 nerve roots.  There were no other abnormalities found.

VA treatment records noted treatment for and complaints of low back pain and muscle spasms.

The Veteran provided several lay statements in support of his claim.  His mother and ex-wife stated that upon returning home from military service, the appellant had lower back and leg pain.  It was noted that the condition has persisted since that time.  Symptoms associated with the condition included difficulty sitting for long periods of time and trouble walking due to pain in the lower back, right leg and right foot.  In a statement from a coworker, he reported that the Veteran would complain of burning in his leg.  

During the June 2014 Board hearing, the claimant reported that when he entered military service in 1967, he had no noticeable problems with his right leg or foot.  However, the condition manifested while stationed in Vietnam.  He stated that he also after he left Vietnam, he noticed that is right foot and leg would felt like dead weight during drill marches.  He reported that he treated himself with alcohol to relieve the pain. 

The Veteran was afforded a VA examination in February 2014.  At the time of the examination, he reported that he was a truck vehicle commander in Vietnam and was bounced frequently during patrols.  He denied any evaluation for a low back condition during military service.  He stated that in 1970 he was seen by the VA medical center in Hawaii; however, there was no diagnosis made or treatment given.  He was advised that his examination was normal.  He denied a history of any specific back diagnosis of the lumbar spine condition.  He also denied back pain, but complained of constant pain radiating down the right lower extremity following the L5-S1 dermatome into the last three tows of the right foot.  

The examiner noted a diagnosis of partially conjoined L5-S1 nerve roots.  An x-ray dated in February 2014 demonstrated mild degenerative disc disease at L3-4.   Following examination of the Veteran and review of the claims file, the examiner determined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  In support of his finding, the examiner noted that the appellant was not seen for any lumbar spine condition during military service.  He was not seen for a lumbar spine condition until December 1993 with associated MRI of the lumbar spine, 24 years after service, which did not establish continuity of the disorder.  Additionally, the December 1993 MRI showed partially conjoined right sided L5-S1 nerve roots, a congenital condition, which was more likely than not the cause of the Veteran's right leg symptoms with any low back pain.

The examiner further opined that it was less likely than not that the Veteran's congenital lumbar spine condition was aggravated beyond its natural progression during military service.  The examiner again noted that the Veteran was not seen for a low back condition during military service or until 24 years after service.  He opined if the condition had been aggravated during military service, it would have been reasonable or the Veteran to have sought evaluation of the condition prior to 1993.  Additionally, he noted that the mild degenerative disc disease found on the x-ray was an incidental finding that was not consistent with the Veteran's complaints and PE findings of L5-S1 neuropathies.  

The examiner provided an addendum opinion in June 2015.  He determined that the Veteran's partially conjoined L5-S1 nerve roots is a congenital defect.  He noted that in order for the L5-S1 nerve roots to be conjoined, it would have to occur during development of the fetus.  He further opined that the mild degenerative disc disease noted on x-ray in February 2014 was less likely than not incurred in or otherwise etiologically related to the Veteran's active military service.  In so finding, the examiner again noted that the mild degenerative disc disease found on x-ray was an incidental finding that was not consistent with the Veteran's complaints and PE findings of L5-S1 neuropathies.  He further noted that in the Veteran's separation report of medical history dated in November 1969 he reported back trouble with no comment made for explanation.  However, the he was not seen for a lumbar spine condition until December 1993, 24 years after military service, which does not establish continuity of care and concern for the condition.  He opined that it would have been reasonable for the appellant to have sought evaluation for his condition prior to 1993.  

Analysis

While the record demonstrates that the Veteran currently suffers from a low back disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  The Veteran has been diagnosed with partially conjoined right-sided L5 and S1 nerve roots and degenerative disc disease of the lumbar spine.  With regard to the partially conjoined right-sided L5 and S1 nerve roots, the VA examiner determined that such condition was a congenital defect that occurred during development of the fetus.  As previously noted, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes unless such defect was subject to superimposed disease or injury during military service.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  However, there is no indication that appellant's low back disability was subject to superimposed disease or injury during military service.  In so finding, the VA examiner opined that the condition was not aggravated beyond its normal progression during military service.  While the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, as discussed below, the VA examiner determined that the condition is not related to military service.  The Board notes that during the February 2014 VA examination, the appellant reported that he was treated by the VA in 1970; however his spine was reported as normal at that time.  Thus, there is no indication that the partially conjoined right-sided L5 and S1 nerve roots was subject to superimposed disease or injury during military service.  

With regard to the diagnosed degenerative disc disease, service treatment records are negative for treatment for or complaints of low back pain.  While the claimant reported back pain in the 1969 report of medical history, physical examination of the spine at separation from service was noted as normal.  Additionally, the VA examiner determined that the condition was less likely than not incurred in or otherwise related to the Veteran's active military service.  In support of his findings, he determined that the mild degenerative disc disease found on x-ray was an incidental finding that was not consistent with the Veteran's complaints and PE findings of L5-S1 neuropathies.  Notably, degenerative disc disease was diagnosed in 2014, approximately 45 years after military service.  

The Board notes that degenerative disc disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  The Veteran has reported that his low back pain started during service and has continued since that time.  He is competent to report the onset of back pain and the Board finds such statements to be credible.  However, as noted, the VA examiner determined the appellant's complaints and PE findings of L5-S1 neuropathies were not consistent with the diagnosis of degenerative disc diseases.  Such symptomatology has been attributed to the appellant's low back congenital defect.  As such, presumptive service connection on the basis of continuity of symptoms is not warranted.

Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's degenerative disc disease of the lumbar spine manifested to a compensable degree within one year after his discharge from service in December 1969.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the claimant's report and additional lay statements of record suggesting that the appellant's low back condition is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current low back condition is a medical question not subject to lay expertise.  The low back disorder involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed conditions is a medical question requiring medical training, expertise and experience.  

In summary, the Veteran's partially conjoined right-sided L5 and S1 nerve roots is a congenital defect that was not subject to a superimposed disease or injury during service.  Although the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, it is not related to the Veteran's military service, nor did it manifest to a compensable degree within a year of service.  Thus, service connection for a low back disability is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


